RULEY, JUDGE:
Claimant filed this claim in the amount of $700.00 for the cost of installing two blacktop aprons at the intersection of Sun Valley Drive and Big Tyler Road, a state-maintained road, in Cross Lanes. According to the claimant, the apron installed by the Department of Highways at that intersection was damaged during snow and ice removal operations, necessitating replacement on two separate occasions in 1980 at a total cost of $700.00. Claimant presented no receipts for this work, and could not recall the name of the paving company. In addition, claimant had no permit for this work. Finally, claimant presented no evidence that he, or any other party, had at any time contacted the Department of Highways about this problem.
In sum, the claimant seeks reimbursement for monies allegedly expended in repairing a public road. While it may be commendable for private citizens to assist the respondent in the discharge of its duty to maintain the public roads, it should be virtually needless to say that a private citizen, in the absence of a contract, is not entitled to be reimbursed for such expense.
Claim disallowed.